Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to a communication filed 10/23/2020. The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-5, 7, 8, 10-16, 18, 21 and 23-26 are pending in this application; and, claims 1, 11 and 12 are independent claims. Claims 6, 9, 17, 19, 20 and 22 have been cancelled. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 7, 10-12, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren (US 9858244 B1), Jee et al. (“Jee”, US 20130002585 A1) and Lloyd et al. (“Lloyd”, US 20110307772 A1).
	As per claim 1, Bjorkegren teaches a method for navigating to an initial position in a document, comprising: weighting historical user actions within a document (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: frequency), determining a plurality of initial display position recommendations within the document based on the weighted historical user actions (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128), receiving a user selection of one of the plurality of initial display position recommendations using a user input device and navigating to a selected one of the plurality of initial display positions (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: selection of the popular highlights 134 aspect may result in the display in the content representation 120 of the locations of those parts of content that have been highlighted most frequently by other users that have read the book, e.g. the bars/grid of figs. 1 and 7 displays user’s historical data according to chapters/tracks and locations of parts of content, col. 6, lines 17-26). Although Bjorkegren teaches actions by a plurality of users, Bjorkegren does not explicitly disclose actions by a single user and receiving selection from the user. However, Jee in the analogous art of user historical actions teaches historical actions by a user and receiving selection from the user of one of recommendations based on the historical actions (Abstract; figs. 4D and 7A; para [0108, 0110, 0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jee with the teachings of Bjorkegren. One having ordinary skill in the art would have been motivated to combine such actions to provide continual returns for the individual user and ease of navigation of returning to his/her own often viewed portions or favorite passages.

As per claim 7, the modified Bjorkegren teaches the method of claim 6. The modified Bjorkegren further teaches displaying the plurality of initial display positions comprises displaying graphical representations of each of the plurality of initial display positions on a same screen (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128).
As per claim 10, the modified Bjorkegren teaches the method of claim 1. The modified Bjorkegren further teaches weighting historical user actions comprises combining historical actions from multiple users (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26).
As per claim 11, Bjorkegren teaches a computer program product for message pre-processing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a computer to cause the computer to: weight historical user actions within a document (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: frequency), determine a plurality of initial display position recommendations within the document based on the weighted historical user actions (figs. 1-7; col. 
	Bjorkegren does not disclose the document being a spreadsheet cell/field type. However, Lloyd in the analogous art of user historical actions teaches a spreadsheet cell/field type (figs. 1 and 5; para [0079]: in step 506, the cell range is identified related to location including “the last spreadsheet location accessed during a previous spreadsheet session for a particular user, or a frequently-accessed spreadsheet location for the user”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd with the teachings of the modified Bjorkegren. One having ordinary skill in the art would have been motivated to combine such actions given that often times users can save or 
As per claim 12, Bjorkegren teaches a system for navigating to an initial position in a spreadsheet, comprising: an analysis module comprising a processor configured to weight historical user actions within a document (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: frequency) and to determine a plurality of initial display position recommendations within the document based on the weighted historical user actions (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128); a user input device configured to receive a user selection of one of the plurality of initial display position recommendations using a user input device and a UI configured to navigate to a selected one of the plurality of initial display positions (figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: selection of the popular highlights 134 aspect may result in the display in the content representation 120 of the locations of those parts of content that have been highlighted most frequently by other users that have read the book). Although Bjorkegren teaches actions by a plurality of users, Bjorkegren does not explicitly disclose actions by a single user and receiving selection from the user. However, Jee in the analogous art of user historical actions teaches historical actions by a user and receiving selection from the user of one of recommendations based on the historical actions (Abstract; figs. 4D and 7A; para [0108, 0110, 0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jee with the teachings of Bjorkegren. One having ordinary skill in the art would have been motivated to combine such actions to provide continual returns for the individual user and ease of navigation of returning to his/her own often viewed portions or favorite passages.
	Bjorkegren does not disclose the document being a spreadsheet cell/field type. However, Lloyd in the analogous art of user historical actions teaches a spreadsheet cell/field type (figs. 1 and 
As per claim 18, the modified Bjorkegren teaches the system of claim 17. The modified Bjorkegren further teaches displaying graphical representations of each of the plurality of initial display positions on a same screen (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128).
As per claim 21, the modified Bjorkegren teaches the method of claim 1. The modified Bjorkegren further teaches that the user’s historical actions include actions selected from the group consisting of selection of one or more cells in the spreadsheet and entry of data in the spreadsheet (Abstract; figs. 4D and 7A; para [0108, 0110, 0124]: single user action(s); Lloyd: figs. 1 and 5; para [0079]). 
5.	Claims 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren (US 9858244 B1), Jee et al. (“Jee”, US 20130002585 A1), Lloyd et al. (“Lloyd”, US 20110307772 A1) and Sugimoto (US 20020030754 A1).
As per claim 2, the modified Bjorkegren teaches the method of claim 1. The modified Bjorkegren further teaches weighting historical user actions comprises determining a weight comprising entries that correspond to positions within the spreadsheet (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26; Lloyd: figs. 1 and 5; para [0079]). Bjorkegren does not 
As per claim 3, the modified Bjorkegren teaches the method of claim 2. The modified Bjorkegren further teaches determining the weight matrix comprises assigning a weight value to every entry in the weight matrix based on the historical user actions (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: popularity based on frequently highlighted; Sugimoto: para [0059]: via counting). 
As per claim 4, the modified Bjorkegren teaches the method of claim 3. The modified Bjorkegren further teaches determining the plurality of initial display positions comprises ranking the entries in the weight matrix by weight value and selecting a predetermined number of the top entries (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: ranking of most frequently highlighted). 
As per claim 13, the modified Bjorkegren teaches the system of claim 12. The modified Bjorkegren further teaches weighting historical user actions comprises determining a weight comprising entries that correspond to positions within the spreadsheet (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26; Lloyd: figs. 1 and 5; para [0079]). Bjorkegren does not disclose a weight matrix. Sugimoto teaches a weight matrix (para [0055]: weight applied to a 1x1 menu matrix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugimoto with the teachings of the modified Bjorkegren. One having ordinary skill in the art would have been motivated to combine 
As per claim 14, the modified Bjorkegren teaches the system of claim 13. The modified Bjorkegren further teaches determining the weight matrix comprises assigning a weight value to every entry in the weight matrix based on the historical user actions (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: popularity based on frequently highlighted; Sugimoto: para [0059]: via counting). 
As per claim 15, the modified Bjorkegren teaches the system of claim 14. The modified Bjorkegren further teaches determining the plurality of initial display positions comprises ranking the entries in the weight matrix by weight value and selecting a predetermined number of the top entries (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: ranking of most frequently highlighted). 
6.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren (US 9858244 B1), Jee et al. (“Jee”, US 20130002585 A1), Lloyd et al. (“Lloyd”, US 20110307772 A1), Sugimoto (US 20020030754 A1) and Taylor et al. (“Taylor”, US 9037975 B1).
	As per claim 5, the modified Bjorkegren teaches the method of claim 3. The modified Bjorkegren further teaches assigning the weight value to every entry in the weight matrix comprises assigning weight values for user actions at each position within the spreadsheet (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: ranking of most frequently highlighted; Sugimoto: para [0059]). Not disclosed is assigning different weight values for different user actions. Taylor teaches assigning different weight values for different user actions within a spreadsheet (fig. 13; col. 34, ll. 18-37; col. 37, ll. 46-67: e.g. a user pastes a URL in to an email or posts a link to a web page on a social networking site may indicate an item of particular interest to a user, and may be weighted more; Lloyd: figs. 1 and 5; para [0079]). It would have been obvious to one of 
As per claim 16, the modified Bjorkegren teaches the system of claim 14. The modified Bjorkegren further teaches assigning the weight value to every entry in the weight matrix comprises assigning weight values for user actions at each position within the spreadsheet (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: ranking of most frequently highlighted; Sugimoto: para [0059]). Not disclosed is assigning different weight values for different user actions. Taylor teaches assigning different weight values for different user actions within a spreadsheet (fig. 13; col. 34, ll. 18-37; col. 37, ll. 46-67: e.g. a user pastes a URL in to an email or posts a link to a web page on a social networking site may indicate an item of particular interest to a user, and may be weighted more; Lloyd: figs. 1 and 5; para [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor with the teachings of the modified Bjorkegren. One having ordinary skill in the art would have been motivated to combine such teachings given that such interactions may indicate an item of particular interest to a user.
7.	Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren (US 9858244 B1), Jee et al. (“Jee”, US 20130002585 A1), Lloyd et al. (“Lloyd”, US 20110307772 A1) and Zamir (US 20170249069 A1). 
As per claim 8, the modified Bjorkegren teaches the method of claim 7. The modified Bjorkegren further teaches graphical representations of the plurality of initial display positions are displayed (Bjorkegren: figs. 1-7). The modified Bjorkegren does not disclose graphical representations displayed in a stacked arrangement. Zamir teaches graphical representations 
As per claim 19, the modified Bjorkegren teaches the system of claim 18. The modified Bjorkegren further teaches graphical representations of the plurality of initial display positions are displayed (Bjorkegren: figs. 1-7). The modified Bjorkegren does not disclose graphical representations displayed in a stacked arrangement. Zamir teaches graphical representations displayed in a stacked arrangement (fig. 2; para [0003, 0028, 0031, 0036]: windows such as browser 208 with tabs 216 will be automatically relaunched/re-opened to the previous location as, for example, indicated by scroll bars with the same set of documents that were open before the session was terminated and, for these applications, getting and setting document location cursor and automatically scrolling into the latest position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zamir with the teachings of the modified Bjorkegren. One having ordinary skill in the art would have been motivated to combine such teachings to help manage the viewing of multiple pages. 
8.	Claim(s) 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren (US 9858244 B1), Jee et al. (“Jee”, US 20130002585 A1), Lloyd et al. (“Lloyd”, US 20110307772 A1) and Hickman (US 20120084666 A1). 

As per claim 25, the modified Bjorkegren teaches the method of claim 1. Although the modified Bjorkegren teaches weighting user’s historical actions within a spreadsheet (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128; Lloyd: figs. 1 and 5; para [0079]: spreadsheet cell/field type), the modified Bjorkegren does not disclose adding a value to affected weights for each historical action. Hickman teaches adding a value to affected weights for each historical action (fig. 3; para [0068-0069]: e.g. based on users’ interactions/values, “a relationship between consumer U1 and sharer U4 is shown in the relationship 360 column, and the relationship between consumer U1 and sharer U4 is associated with relationship value RV2 (shown in column 370)”). It would 
As per claim 26, the modified Bjorkegren teaches the method of claim 1. Although the modified Bjorkegren teaches weighting user’s historical actions within a spreadsheet (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128; Lloyd: figs. 1 and 5; para [0079]: spreadsheet cell/field type), the modified Bjorkegren does not disclose weighting historical user actions comprises weighting historical actions from different users by different amounts. Hickman teaches: weighting historical user actions comprises weighting historical actions from different users by different amounts (fig. 3; para [0068-0069]: e.g. based on users’ interactions/values, “a relationship between consumer U1 and sharer U4 is shown in the relationship 360 column, and the relationship between consumer U1 and sharer U4 is associated with relationship value RV2 (shown in column 370)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hickman with the teachings of the modified Bjorkegren. One having ordinary skill in the art would have been motivated to combine such teachings in order to track user interaction within a time period to use as feedback for future implementations.
9.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren (US 9858244 B1), Jee et al. (“Jee”, US 20130002585 A1), Lloyd et al. (“Lloyd”, US 20110307772 A1)and Harrington (US 20070133842 A1). 
As per claim 24, the modified Bjorkegren teaches the method of claim 1. Although the modified Bjorkegren teaches weighting user’s historical actions within a spreadsheet (Bjorkegren: 122, 124, 126 and 128 that represents user’s historical actions of navigating, selecting and consumed with gradations 122, 124, 126 and 128 that varies according to the historical actions such as darker areas 122 representing heavily trafficked or frequently consumed portions on one end of the spectrum while lighter area 124 representing less frequently consumed portions on the other end of the spectrum; Lloyd: figs. 1 and 5; para [0079]: spreadsheet cell/field type), the modified Bjorkegren does not disclose weighting based on a font and style of respective affected areas. Harrington teaches weighting based on a font and style of respective affected areas (fig. 87; para [0214]: “Font size can affect the cost and legibility.  Font weights such as bold, can convey importance; font styles, such as italic, can indicate that it is special”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harrington with the teachings of the modified Bjorkegren. One having ordinary skill in the art would have been motivated to combine in order to track modifications for review purposes.

Response to Arguments
10.	Applicant's arguments filed 10/23/2020, with respect to the rejection(s) of claim(s) 23-25 have been fully considered and are not persuasive:
	Applicant argued: 
	(a) Nothing in the reference indicates that there is any combination of two quantities that relates to the cited relationship between users.
	(b)  There is no connection between the font style of information and a weight for a user’s actions on that information.

	The Office disagrees for the following reasons:
	Per (a), tallying or combining frequency is a combination of quantities as taught by Bjorkegren (Bjorkegren: figs. 1-7; col. 6, lines 17-26: content representation 120 includes various portions 122, 124, 126 and 128, each representing the total amount of user’s historical actions of navigating, selecting, highlighting and consuming).
	Per (b), while the modified Bjorkegren teaches weighting user’s historical actions (Bjorkegren: figs. 1-7; col. 4, line 56 – col. 5, line 57; col. 6, lines 17-26: content representation 120 includes various portions that represents user’s historical actions of navigating, selecting, highlighting and consuming with gradations 122, 124, 126 and 128 that varies according to the historical actions such as darker areas 122 representing heavily trafficked or frequently consumed portions on one end of the spectrum while lighter area 124 representing less frequently consumed portions on the other end of the spectrum), the modified Bjorkegren further teaches that weighting based on a font and style of respective affected areas such that “[f]ont weights such as bold, can convey importance; font styles, such as italic, can indicate that it is special” (Harrington: fig. 87; para [0214]). Moreover, Harrington’s fonts/bolding of text having visual weights determined by users or psychological effects on users (para [0083, 0087, 0102, 0129]) reads on the description as described in para [0025] of the instant published application where fonts “affect the weighting” with “bolded cells having greater weight” and assigning “weight to actions”, user interactions and user’s selection (para [0023, 0024, 0041] of the instant published application). Therefore, Harrington’s teaches weighing of fonts based on user selection and Bjorkegren’s teaches text having user interaction weight


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.			
	
/Le Nguyen/				
Patent Examiner 			
May 30, 2021	
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174